     Case 19-61430         Doc 25         Filed 09/16/19 Entered 09/16/19 15:38:31                  Desc Main
                                           Document     Page 1 of 12



                             UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA

   In re: Karen L Wright
                                                                          Chapter 13

            Debtor(s).                                                    Case No. 19-61430


       AMENDED CHAPTER 13 PLAN COVER SHEET AND NOTICE OF HEARING


            The attached plan is an amended plan that replaces the ☐confirmed or ☒ unconfirmed
   plan dated July 18, 2019.


            The Court shall hold a hearing on confirmation of the attached plan and any timely filed
   objections on Wednesday, October 23, 2019, at 9:30 am, at U.S. Courthouse, Room 210,
   1101 Court St., Lynchburg, VA 24504.


            The following describes the section(s) of the plan being amended, the change in
   treatment, the affected creditor(s), and the impact of the change:

Section of Plan              Change in Treatment                             Creditor              Impact of Change
      3.1            To provide for the correct amount of mortgage           Wells Fargo                    None
                     arrears to be paid by the chapter 13 Trustee and
                       for the chapter 13 Trustee to make monthly
                                    mortgage payments
      3.2            To add the secured property of a sectional sofa     Progressive Leasing,     Chapter 13 Trustee to make
                        and provide the treatment as a cramdown                                      payments to creditor

      3.5           To surrender the 2007 Nissan Maxima financed        Credit Acceptance Corp              None
                    with Credit Acceptance Corp. and also surrender                &
                       the 2009 Nissan Altima financed with Mid         Mid Atlantic Finance Co
                                 Atlantic Finance Co.
      8.1             To provide language for mortgage payments              Wells Fargo                    None
                          being paid by the chapter 13 Trustee


                                                                          /s/ Stephen E. Dunn
                                                                          /s/ Michelle J. Dunn
                                                                          Counsel for Debtor(s)
                 Case 19-61430                       Doc 25          Filed 09/16/19 Entered 09/16/19 15:38:31                     Desc Main
                                                                      Document     Page 2 of 12                                                         9/16/19 3:34PM

 Fill in this information to identify your case:
 Debtor 1               Karen L Wright
                              First Name            Middle Name             Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         WESTERN DISTRICT OF VIRGINIA                                          Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 19-61430                                                                                 have been changed.
                                                                                                                       3.1, 3.2, 3.5 & 8.1
 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$340.38 per Week for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-61430                       Doc 25             Filed 09/16/19 Entered 09/16/19 15:38:31                     Desc Main
                                                                         Document     Page 3 of 12                                                        9/16/19 3:34PM



 Debtor                Karen L Wright                                                                     Case number     19-61430

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.


                          Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated
                          amount, and date of each anticipated payment.
                          The Debtor has $4,496.90 being held by the Chapter 13 Trustee from her prior Chapter 13 case 17-61467 and
                          those remaining funds should be transferred as a lump sum to this case.

                          $4,496.90 lumpsum payment in month 1

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $86,996.90.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               1260 Greenhouse
 Secretary of                  Rd Rustburg, VA
 Housing &                     24588 Campbell                                              Prepetition:
 Urban Develo                  County                                           $0.00                $0.00        0.00%              pro-rata                  $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)




Official Form 113                                                                       Chapter 13 Plan                                           Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                 Case 19-61430                       Doc 25             Filed 09/16/19 Entered 09/16/19 15:38:31                       Desc Main
                                                                         Document     Page 4 of 12                                                          9/16/19 3:34PM



 Debtor                Karen L Wright                                                                      Case number      19-61430


                                                                                             $15,317.97-
                                                                                              $12,467.97
                                                                                                       for
                                                                                            pre-petition
                                                                                                 arrears;
                                                                                               $2,850.00
                                                                                                  for gap
                                                                                           payments for
                                                                                            the months
                                                                              $891.85          of August
                               1260 Greenhouse                            per month                 2019,
                               Rd Rustburg, VA                             beginning         September
                               24588 Campbell                             November              2019 and
 Wells Fargo                   County                                            2019      October 2019             0.00%              pro-rata          $68,828.97
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral                Value of         Amount of         Amount of         Interest   Monthly    Estimated
 creditor              amount of                                       collateral       claims senior     secured claim     rate       payment to total of
                       creditor's                                                       to creditor's                                  creditor   monthly
                       total claim                                                      claim                                                     payments




Official Form 113                                                                       Chapter 13 Plan                                             Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 19-61430                       Doc 25           Filed 09/16/19 Entered 09/16/19 15:38:31                       Desc Main
                                                                       Document     Page 5 of 12                                                          9/16/19 3:34PM



 Debtor                Karen L Wright                                                                   Case number       19-61430

 Name of               Estimated             Collateral              Value of        Amount of         Amount of          Interest   Monthly    Estimated
 creditor              amount of                                     collateral      claims senior     secured claim      rate       payment to total of
                       creditor's                                                    to creditor's                                   creditor   monthly
                       total claim                                                   claim                                                      payments
                                                                                                                                     AP
                                                                                                                                     payment
                                                                                                                                     of $5.00
                                                                                                                                     for 9
                                                                                                                                     months
                                                                                                                                     and then
                                                                                                                                     the
                                                                                                                                     regular
                                                                                                                                     payments
                                                                                                                                     of $22.44
                                                                                                                                     for 24
                                                                                                                                     months to
                                                                                                                                     be paid
                                                                                                                                     by the
 Progressiv                                                                                                                          chapter
 Leasing,                                    Sectional                                                                               13
 LLC                   $1,186.66             sofa                    $508.83                 $0.00          $508.83        5.50%     Trustee          $583.56

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                            Amount of claim           Interest rate     Monthly plan Estimated total
                                                                                                                       payment        payments by trustee
                                                                                                                        payments of
                                                                                                                              $12.20
                                                                                                                               for 50
                                                                                                                          months to
                                     1260 Greenhouse Rd                                                                      begin 9
 Orthopaedic                         Rustburg, VA 24588                                                                months after
 Center of Central                   Campbell County                                                                   confirmation
 VA                                  CTA $193,300.00                       $544.00                         5.50%                 date                 $610.00
                                                                                                                       Disbursed by:
                                                                                                                          Trustee
                                                                                                                          Debtor(s)

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

Official Form 113                                                                    Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                 Case 19-61430                       Doc 25          Filed 09/16/19 Entered 09/16/19 15:38:31                   Desc Main
                                                                      Document     Page 6 of 12                                                       9/16/19 3:34PM



 Debtor                Karen L Wright                                                            Case number      19-61430


             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                     The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request
                     that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay
                     under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
                     treated in Part 5 below.

 Name of Creditor                                                                Collateral
 Credit Acceptance Corporation c/o                                               2007 Nissan Maxima 200,000 miles
 Mid Atlantic Finance Co                                                         2009 Nissan Altima

Insert additional claims as needed.


 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 8.00% of plan payments; and
             during the plan term, they are estimated to total $6,959.75.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,056.85.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $3.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                 24 % of the total amount of these claims, an estimated payment of $ 5,957.00 .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00              .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
                          The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed
                          below on which the last payment is due after the final plan payment. These payments will be disbursed either by the trustee or
                          directly by the debtor(s), as specified below. The claim for the arrearage amount will be paid in full as specified below and

Official Form 113                                                              Chapter 13 Plan                                                Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                 Case 19-61430                       Doc 25          Filed 09/16/19 Entered 09/16/19 15:38:31                   Desc Main
                                                                      Document     Page 7 of 12                                                       9/16/19 3:34PM



 Debtor                Karen L Wright                                                               Case number    19-61430

                          disbursed by the trustee. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                                        Current installment payment         Amount of arrearage to be      Estimated total payments by
                                                                                             paid                           trustee
 Campbell Circuit Court                                                          $25.00                         $0.00                              $0.00
                                                         Disbursed by:
                                                            Trustee
                                                            Debtor(s)

Insert additional claims as needed.

 5.3         Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 (a). Additional Adequate Protection:
 Adequate Protection also consists of the following in this case:

 Unless otherwise provided herein, the monthly payment amounts listed in Parts 3.2 and 3.3 of the this Chapter 13 Plan will
 be paid as adequate protection beginning prior to confirmation to the holders of allowed secured claims.

 Insurance will be maintained on all vehicles securing claims to be paid by the Trustee.

 (b). Attorneys Fees

 Attorneys Fees noted in Part 4.3 shall be approved on the confirmation date unless previously objected to. Said allowed fees
 shall be paid by the Trustee prior to the commencement of payments required to be made by the Trustee under Part 3, 4, 5
 and 6 herein, except adequate protection payments, ongoing mortgage payments or regular payments to be paid by the
 Trustee

 (c). Date Debtors to resume regular direct payments to Creditors that are being paid arrearages by the trustee under Part
 3.1).

 Creditor                                                            Month Debtor to resume regular direct payments

 __________________________                                          _________________________________________


Official Form 113                                                                 Chapter 13 Plan                                             Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                 Case 19-61430                       Doc 25          Filed 09/16/19 Entered 09/16/19 15:38:31             Desc Main
                                                                      Document     Page 8 of 12                                               9/16/19 3:34PM



 Debtor                Karen L Wright                                                            Case number   19-61430


 ########ATTENTION ALL SECURED CREDITORS LISTED IN PART 3.1 ######:
 PLEASE TAKE NOTICE THAT THE DEBTOR INTENDS TO CONTINUE TO MAKE REGULAR PAYMENTS ON YOUR SECURED
 DEBT. ACCORDINGLY, YOU, THE SECURED CREDITOR REFERENCED ABOVE IN PART 3.1 , SHALL SEND MONTHLY
 MORTGAGE/AUTOMOBILE STATEMENTS CONSISTENT WITH YOUR PREPETITION PRACTICE. SENDING SUCH
 STATEMENTS SHALL NOT BE CONSIDERED BY THE DEBTORS TO BE A VIOLATION OF THE AUTOMATIC STAY.

  ************* ATTENTION, CREDITORS LISTED IN PART 3.5.***************
 THE PROPERTY SECURED BY YOUR LOAN IS BEING SURRENDERED. A DEFICIENCY CLAIM MUST BE FILED WITHIN 180
 DAYS OF CONFIRMATION OR THE ENTRY OF AN ORDER LIFTING THE STAY, WHICHEVER OCCURS FIRST. IF A
 DEFICIENCY CLAIM HAS NOT BEEN FILED WITHIN THIS TIME PERIOD, YOUR DEFICIENCY CLAIM WILL BE DISALLOWED.
 IF YOU FILE A DEFICIENCY CLAIM, YOU MUST ALSO PROVIDE PROOF THAT THE PROPERTY SURRENDERED WAS
 LIQUIDATED IN ACCORDANCE WITH STATE LAW.
 _______________________________________________________________________________
 Pursuant to Part 3.1, the Trustee shall pay (creditor) Wells Fargo the designated post-petition mortgage payments through
 the plan. These mortgage payments shall be classified and paid as follows:

 Pre-petition Arrears: The prepetition arrears are $12,467.97

 GAP Payments: The first three post-petition mortgage payments shall be disbursed pro-rata by the Trustee as post-petition
 arrears, including late fees, in the approximate amount of $2,850.00, for the months of August 2019, September 2019 and
 October 2019.

 Other Post-petition Arrears: The following additional post-petition default shall be cured and disbursed by the Trustee,
 approximately $0.00, for the months of _N/A_ through and including _N/A_.

 Ongoing Payments: The regular post-petition mortgage payments shall be disbursed by the Trustee beginning with the
 mortgage payment due for the month of November 2019, and continuing for approximately 59 months; the total number of
 such payments to be made by the Trustee will usually equal the number of monthly plan payments being made by the
 Debtor(s) to the Trustee, unless the plan pays off early.

 Disbursement of ongoing post-petition mortgage payments from the Chapter 13 Trustee may not begin until an allowed
 claim on behalf of the mortgagee has been filed. At the completion of the term of the plan, it is predicted that the Debtor(s)
 shall resume monthly mortgage payments directly pursuant to the terms of the mortgage contract beginning with the
 payment due in September, 2024

 Treatment and Payment of Claims.
 • All creditors must timely file a proof of claim to receive payment from the Trustee.
 • If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object
 to confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This
 paragraph does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case,
 after the debtor(s) receive a discharge.
 • If a claim is listed in the plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
 will be treated as unsecured for purposes of distribution under the Plan.
 • The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.

 ***ATTN:STUDENT LOAN PROVIDERS/SERVICERS. Attn: Fed Loan Servicing, ECMC, Navient, Department of Education and
 any other parties holding Government guaranteed student loans:
 The Debtor is not seeking nor does this Plan provide for any discharge, in whole or in part of her student loan obligations.
 The Debtor shall be allowed to seek enrollment, or to maintain any pre-petition enrollment, in any applicable income-driven
 repayment (“IDR”) plan with the U.S. Department of Education and/or other student loan servicers, guarantors, etc.
 (Collectively referred to hereafter as “Ed”), including but not limited to the Public Service Loan Forgiveness program,
 without disqualification due to her bankruptcy. Any direct payments made from the Debtor to Ed since the filing of her
 petition shall be applied to any IDR plan in which the Debtor was enrolled pre-petition, including but not limited to the Public
 Service Loan Forgiveness program. Ed shall not be required to allow enrollment in any IDR unless the Debtor otherwise
 qualifies for such plan. During the pendency of any application by the Debtor to consolidate her student loans, to enroll in
 an IDR, direct payment of her student loans under an IDR, or during the pendency of any default in payment of the student
 loans under an IDR, it shall not be a violation of the stay or other State or Federal Laws for Ed to send the Debtor normal
 monthly statements regarding payments due and other communications including, without limitation, notices of late
 payments or delinquency. These communications may expressly include telephone calls and e-mails.


Official Form 113                                                              Chapter 13 Plan                                        Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                 Case 19-61430                       Doc 25          Filed 09/16/19 Entered 09/16/19 15:38:31                 Desc Main
                                                                      Document     Page 9 of 12                                                   9/16/19 3:34PM



 Debtor                Karen L Wright                                                                Case number   19-61430

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Karen L Wright                                                   X
       Karen L Wright                                                        Signature of Debtor 2
       Signature of Debtor 1

       Executed on            September 16, 2019                                       Executed on

 X     /s/ Stephen E. Dunn                                                      Date     September 16, 2019
       Stephen E. Dunn 26355
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                            Page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 19-61430                       Doc 25          Filed 09/16/19 Entered 09/16/19 15:38:31              Desc Main
                                                                     Document      Page 10 of 12                                                9/16/19 3:34PM



 Debtor                Karen L Wright                                                            Case number   19-61430

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                           $68,828.97

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                       $538.49

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                  $609.97

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $11,019.60

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                               $5,999.87

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                  $86,996.90




Official Form 113                                                              Chapter 13 Plan                                          Page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                                                                        Wright, Karen - 19-61430
          Case 19-61430    Doc 25   Filed 09/16/19   Entered 09/16/19 15:38:31    Desc Main
ATTMOBILITY II LLC                  J.Document
                                       MARK COOK,Page
                                                  ESQ.11 of 12            RAYMOND WRIGHT
ONE ATTWAY, ROOM 3A 231             FOR BEE LINE TRANSPORT, INC.          1150-A LONG MEADOWS DR
BEDMINSTER, NJ 07921                PO BOX 15029                          LYNCHBURG, VA 24502
                                    LYNCHBURG, VA 24502
     }
     b
     k
     1
     {
     C
     r
     e
     d
     i
     t
     o
     A
     s
     M
     a
     x




BEE LINE TRANSPORT, INC.            LENDMARK FINANCIAL SERVICES           SCA CREDIT SERVICES
155 AIRPARK DR                      2118 USHER STREET NW                  1502 WILLIAMSON ROAD
LYNCHBURG, VA 24502                 COVINGTON, GA 30014                   ROANOKE, VA 24012




CAMPBELL CIRCUIT COURT              LOCKAWAY STORAGE                      SECRETARY OF HOUSING & URD
PO BOX 7                            6923 WEST LOOP 1604 NORTH             C/O BEN CARSON, SECRETARY
732 VILLAGE HIGHWAY                 SAN ANTONIO, TX 78254                 451 7TH STREET SW
RUSTBURG, VA 24588                                                        WASHINGTON, DC 20410


CASH NET USA                        MEDICAL DATA SYSTEMS                  SIMPLY SELF STORAGE
175 W. JACKSON BLVD                 2001 9TH AVE                          22195 TIMBERLAKE RD
SUITE 1000                          SUITE 312                             LYNCHBURG, VA 24502
CHICAGO, IL 60604                   VERO BEACH, FL 32960


CREDIT ACCEPTANCE CORP              MID AMERICA BANK & TRUST              UNITED STATES OF AMERICA
25505 W. TWELVE MILE RD             5109 S BROADBAND LN                   CLERK, US BANKRUPTCY COURT
SUITE 3000                          SIOUX FALLS, SD 57108                 210 CHURCH STREET, SW
SOUTHFIELD, MI 48034                                                      ROANOKE, VA 24010


CREDIT ACCEPTANCE CORPORATION C/O
                                MID ATLANTIC FINANCE CO                   VIRGINIA DEPARTMENT OF TAXA
REG AGENT: CORPORATION SERVICE CO
                                4592 ULMERTON RD                          PO BOX 2156
100 SHOCKOE SLIP, 2ND FLR       CLEARWATER, FL 33762                      RICHMOND, VA 23219
RICHMOND, VA 23219


CREDIT ONE BANK                     NPRTO SOUTH EAST, LLC                 WELLS FARGO
PO BOX 98873                        256 WEST DATA DRIVE                   C/O TIMOTHY SLOAN, CEO
LAS VEGAS, NV 89193                 DRAPER, UT 84020                      420 MONTGOMERY ST
                                                                          SAN FRANCISCO, CA 94163


CVCC                                ORTHOPAEDIC CENTER OF CENTRAL VA   WELLS FARGO BANK NA
3506 WARDS ROAD                     C/O REG AGENT: WILLIAM HUNTER, JR. ONE HOME CAMPUS
LYNCHBURG, VA 24502                 6610 EVERETT RD                    DES MOINES, IA 50328
                                    FOREST, VA 24551


FOCUSED RECOVERY SOLUTIONS       PERMIER BANK CARD - JEFFERSON CAPIT
                                                                WOODFOREST NATIONAL BANK
9701 METROPOLITAN COURT, SUITE B PO BOX 7999                    197 MADISON HEIGHTS SQ
RICHMOND, VA 23236               SAINT CLOUD, MN 56302          MADISON HEIGHTS, VA 24572




INTERNAL REVENUE SERVICE            PROGRESSIVE LEASING, LLC
PO BOX 7346                         C/O RYAN WOODLEY, CEO
PHILADELPHIA, PA 19101-7346         256 W. DATA DR
                                    DRAPER, UT 84020
         Case 19-61430         Doc 25    Filed 09/16/19 Entered 09/16/19 15:38:31             Desc Main
                                         Document      Page 12 of 12


                                 UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF VIRGINIA

In re: Karen L Wright




                                                                      Chapter 13

                                                                      Case No. 19-61430
       Debtor(s)


             CERTIFICATION OF MAILING AND/OR SERVICE OF CHAPTER 13 PLAN


       I certify that a true and correct copy of the chapter 13 plan or the amended chapter 13 plan and amended
plan cover sheet, filed electronically with the Court on September 16, 2019, has been mailed by first class mail
postage prepaid to all creditors, equity security holders, and other parties in interest, including the United States
Trustee, on September 17, 2019.


       If the plan contains (i) a request under section 522(f) to avoid a lien or other transfer of property exempt
under the Code or (ii) a request to determine the amount of a secured claim, the plan must be served on the
affected creditors in the manner provided by Rule 7004 for service of a summons and complaint. I certify that a
true and correct copy of the chapter 13 plan has been served on the following parties pursuant to Rule 7004:

             Name                                  Address                    Method of Service
    Progressive Leasing, LLC               Progressive Leasing, LLC              Certified Mail
                                           c/o Ryan Woodley, CEO
                                                256 W. Data Dr
                                               Draper UT 84020

                                                              /s/ Stephen E. Dunn
                                                              /s/ Michelle J. Dunn
                                                              Counsel for Debtor(s)
